      Case 1:20-cv-00265-LGS Document 22 Filed 11/23/20 Page 1 of 2




                                       +1-212-474-1080

                                   bgruenstein@cravath.com



                                                                      November 19, 2020

                        Quentin Starkes v. United States of America
                                 No. 1:20-cv-00265-LGS

Dear Judge Schofield:

                Pursuant to the Court’s August 28, 2020 Order (Dkt No. 20), we write this
letter on behalf of our client, Quentin Starkes, to request an adjournment of our deadline
to file an amended § 2255 motion until February 1, 2021. The government consents to
this request.

                On February 25, 2020, the Court ordered Mr. Starkes to undergo a
psychological evaluation by April 7, 2020. On February 28, 2020, we retained a
psychiatrist, Dr. Alexander Bardey, to perform Mr. Starkes’ evaluation and requested the
necessary medical records for Mr. Starkes.

               As we have advised the Court in previous adjournment requests, one of
our requests for medical records has been outstanding since March 5, 2020. Despite
repeated efforts to obtain these records, we did not receive them until yesterday.

                Now that we finally have all of Mr. Starkes’ medical records, Dr. Bardey
will require time to review the records and complete his evaluation of Mr. Starkes. Based
on our discussions with Dr. Bardey, we believe that he can complete his work and that we
can file an amended § 2255 motion by February 1, 2021. Accordingly, we respectfully
     Case 1:20-cv-00265-LGS Document 22 Filed 11/23/20 Page 2 of 2
                                                                                       2


request that the Court adjourn our deadline to file an amended § 2255 motion until
February 1, 2021. The government consents to this request.


                                                Respectfully submitted,



                                                /s/ Benjamin Gruenstein

The Honorable Lorna G. Schofield
   United States District Judge
      Southern District of New York             The application is GRANTED. Plaintiff shall file an
          40 Foley Square                       amended § 2255 motion by February 1, 2021. No
              New York, New York 10007          further extensions will be granted.

VIA ECF                                         So Ordered.

Copies to:                                      Dated: November 20, 2020
                                                       New York, New York
AUSA Alexandra Rothman

VIA ECF
